Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19            PageID.129   Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

PARISE KING,

         Plaintiff,
v.                                                     Case No: 2:18-cv-12529

CORELLE BRANDS LLC,

         Defendant.
                                                                                 /


              DEFENDANT’S ANSWER TO AMENDED COMPLAINT
                     AND AFFIRMATIVE DEFENSES

         Defendant Corelle Brands LLC, for its answer to plaintiff’s amended

complaint, states as follows:

                              INTRODUCTORY ALLEGATIONS

         1.       This lawsuit involves serious personal injuries to Plaintiff which

 occurred when a Pyrex dish exploded, causing serious injuries to Plaintiff on

 November 23, 2016.

          ANSWER: Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations in this paragraph.

         2.       The amount in controversy exceeds the jurisdictional minimum for

 this Court.
{38261/2/D1337368.DOC;2}
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19            PageID.130    Page 2 of 19




         ANSWER: Admitted.

         3.       Plaintiff, at all times relevant, is and was a resident of Wayne County,

State of Michigan.

         ANSWER: Defendant lacks knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       4.         Defendant is headquartered in Rosemont, Illinois and does business

within the State of Michigan.

         ANSWER: Defendant admits that it is a foreign limited liability company

whose sole member, Corelle Brand Holdings, Inc., is incorporated under the laws

of the State of Delaware and has its principal place of business in the State of

Illinois. Defendant denies that it does business within the State of Michigan

because it has no offices or manufacturing facilities in the State of Michigan.

         5.       This matter was removed by the Defendant to this Court and Plaintiff

 agrees that this Court has jurisdiction.

         ANSWER: Admitted

                           BACKGROUND ALLEGATIONS AND
                              NATURE OF THE DEFECT
         6.       Corelle Brands designs, manufactures, markets, and sells a wide range

of bakeware, dinnerware, kitchen and household tools, cookware, kitchen storage,

{38261/2/D1337368.DOC;2}                      2
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19         PageID.131    Page 3 of 19




and cutlery, touting itself as “the vanguard in the housewares industry since the

19th century.” Until early 2018, Corelle Brands, LLC was named and doing

business as World Kitchen, LLC.

         ANSWER: Defendant admits the allegations in Paragraph 6 and respectfully

refers the Court to the quoted sources for their complete and accurate content.

         7.       Corelle Brands sells its products under a number of brand names. One

of those brands is Pyrex, a glass company that since 1919 has manufactured,

marketed, and sold glass cookware and other glassware items. For decades, Pyrex

was known and advertised to consumers as “oven to ice-box” or “ice-box to oven”

cookware because of its resistance to extreme changes in temperature. This

resistance to extreme temperature changes resulted from Pyrex products being

made of borosilicate glass, which has a high thermal shock resistance.

         ANSWER: Defendant denies the allegations in Paragraph 7, except admits

that Defendant sells products under a number of brand names and currently

manufactures and sells Pyrex glassware.

         8.       In its original patent application dated May 27, 1919, Corning Glass

Works (the former parent company and manufacturer of Pyrex glass until the

formation of World Kitchen, LLC, which later became Corelle Brands, LLC)


{38261/2/D1337368.DOC;2}                     3
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19        PageID.132   Page 4 of 19




specifically stated that its products would be made of borosilicate glass due to its

high coefficient for thermal endurance.

         ANSWER: Defendant denies the allegations in Paragraph 8, except admits

that Defendant previously did business as World Kitchen, LLC, and respectfully

refers the Court to the May 27, 1919 patent application for its complete and

accurate content.

         9.       At some point around 1998, when Corelle Brands, LLC was formed

(as World Kitchen, LLC), Pyrex began making its glassware from tempered soda

lime silicate glass, rather than with borosilicate glass.

         ANSWER: Defendant denies the allegations in Paragraph 9, except admits

that Defendant has manufactured Pyrex glassware from tempered soda lime glass

since 1998.

         10.      Borosilicate glass, which prior to roughly 1998 was used to make

Pyrex Glassware, has a low “coefficient of thermal expansion.” This makes

borosilicate glass very resistant to thermal shock – or maximum change in surface

temperature which a material can withstand without cracking, breaking, shattering,

or exploding. In contrast, soda lime silicate glass, which is the cheapest form of

commercial glass to produce and has been used to make Pyrex Glassware since

roughly 1998, has a very high coefficient of thermal expansion and a very poor
{38261/2/D1337368.DOC;2}                    4
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19         PageID.133   Page 5 of 19




thermal shock resistance. Accordingly, soda lime silicate glass is much more prone

to cracking, breaking, shattering, or exploding when exposed to rapid changes in

temperature. For this reason, borosilicate glass is “stronger and harder than soda

lime [silicate] glass” and is used to make laboratory-grade glass ware and “quality

cookware.”

         ANSWER: Defendant denies the allegations in Paragraph 10, except admits

that Defendant has manufactured Pyrex glassware from tempered soda lime glass

since 1998. Defendant respectfully refers the Court to the quoted sources for their

complete and accurate content.

         11.      Soda lime silicate glass can only withstand much smaller changes in

temperature before fracturing, as compared to the changes in temperature that

“traditional” Pyrex made from borosilicate glass were able to withstand.

Nevertheless, Corelle Brands began selling its soda lime silicate glass products

under the Pyrex brand name without informing consumers of the change in its

glass composition, and without giving consumers notice of the risks and dangers

posed by Pyrex products manufactured from heat-tempered soda lime silicate

glass.

         ANSWER: Defendant denies the allegations contained in Paragraph 11.


{38261/2/D1337368.DOC;2}                    5
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19        PageID.134   Page 6 of 19




         12.      Various studies have demonstrated the significant differences in

thermal endurance and resistance to temperature change when comparing

borosilicate glass to soda lime silicate glass. For example, Dr. Richard Bradt, a

materials scientist and professor emeritus at the University of Alabama whose

expertise includes glass, conducted an independent experiment along with another

scientist to determine the thermal shock resistance of pure soda lime silicate glass

(the material currently used to manufacture Pyrex-brand glass cookware), when

compared to borosilicate glass (the material from which traditional Pyrex glass

cookware was manufactured). Dr. Bradt’s findings demonstrated that borosilicate

glass can withstand a 333-degree Fahrenheit change in temperature (hereinafter

expressed symbolically, e.g. 333F) before fracturing while soda lime silicate glass

can withstand a temperature change of only 99 F before fracturing.

         ANSWER: Defendant denies the allegations contained in Paragraph 12.

Defendant respectfully refers the Court to the referenced study for its complete and

accurate content.

         13.      In 2012, Corelle Brands attempted to discredit the findings of Dr.

Bradt and his colleagues. Corelle unsuccessfully sued the scientists and a

publication for alleged violations of the Illinois Deceptive Trade Practices Act

(“DTPA”) in the United States District Court for the Northern District of Illinois.
{38261/2/D1337368.DOC;2}                    6
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19       PageID.135    Page 7 of 19




World Kitchen, LLC v. The American Ceramic Society, et al., Case No. 12-cv-

8626 (N.D. Ill.). In its complaint, Corelle Brands alleged that Dr. Bradt and his

colleagues violated the DTPA by publishing an article stating that the thermal

shock resistance of the heat-tempered soda lime silicate glass from which Pyrex

Glassware is made is only 'F. Corelle alleged that this information was false,

deceptive, and misleading to consumers. After a bench trial, in which Corelle

Brands presented neither credible testimony nor admissible evidence to prove the

falsity or misleading nature of any of Dr. Bradt’s findings, the court ruled in favor

of Dr. Bradt and his co-defendants. The court found no evidence refuting Dr.

Bradt’s findings that the thermal shock resistance of Corelle Brands’ Pyrex brand

soda lime silicate glass cookware is only 'F, stating that “nothing in the record

establishes that this value is false.” World Kitchen, LLC v. The American Ceramic

Society, et al., Case No. 12-cv-8626, 2016 U.S. Dist. LEXIS 85717, at *20 (N.D.

Ill. June 30, 2016). Corelle Brands appealed the court's judgment but later

voluntarily dismissed its appeal. World Kitchen, LLC v. Bradt, No. 19-3082, 2017

U.S. App. LEXIS 15391 (7th Cir. Feb. 28, 2017).

         ANSWER: Defendant denies the allegations in Paragraph 13, except admits

that it commenced the cited litigation and appeal and voluntarily dismissed the

appeal and that the quoted language appears in the cited source.          Defendant
{38261/2/D1337368.DOC;2}                 7
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19          PageID.136   Page 8 of 19




respectfully refers the Court to the dockets of the litigation and appeal and to the

cited document for their complete and accurate content.

       14.        Corelle Brands continued its attempt to discredit the findings of Dr.

Bradt’s study and similar studies on its website in a section called “The Truth

About Pyrex.” The stated purpose of that particular section of the website is that

Corelle Brands “want[s] you to know about reports mischaracterizing and wrongly

disparaging the reliability, durability and excellent safety record of American-

made glass cookware made from heat-strengthened soda lime glass.”

         ANSWER: Defendant denies the allegations contained in Paragraph 14,

except admits that it previously maintained a page on its a website called “The

Truth About Pyrex” that contained the quoted language.

                              NATURE OF THIS ACTION

       15.        Corelle Brands designed, manufactured, marketed, and sold its soda

lime silicate Pyrex Glassware that suffers from a serious and dangerous defect.

Specifically, during ordinary and routine use, Pyrex Glassware products

manufactured from partially tempered soda lime silicate glass (“Pyrex Glassware”)

are prone to abrupt and dangerous shattering when exposed to temperature changes

that reasonable consumers expect Pyrex Glassware to withstand based upon the


{38261/2/D1337368.DOC;2}                     8
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19             PageID.137    Page 9 of 19




product’s history, advertising, and the company's express claims related to its

durability (the “Defect”).

         ANSWER: Defendant denies the allegations in Paragraph 15.

                                   SPECIFIC ALLEGATIONS

       16.        On or about November 23, 2016, a Pyrex glass dish shattered while

being used by Plaintiff, causing shards of glass to separate from the dish; one shard

fell towards the floor, landing on and in Plaintiff’s foot.

         ANSWER: Defendant lacks knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       17.        Plaintiff, who was baking with the dish just prior to it shattering,

followed all directions given by the manufacturer.

         ANSWER: Defendant lacks knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       18.        As a result of the exploding dish, a shard of glass fell towards

Plaintiff’s foot, the shard cut Plaintiff’s foot, and the shard of glass severed a nerve

and caused other damage.

         ANSWER: Defendant lacks knowledge or information sufficient to form a

belief about the truth of the allegations in this paragraph.

       19.        As a direct and proximate result of the broken glass, Plaintiff suffered:
{38261/2/D1337368.DOC;2}                       9
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19            PageID.138   Page 10 of 19




                    a.      medical bills;

                    b.      pain and suffering;

                    c.      disability;

                    d.      mental distress and/or anguish;

                    e.      a loss of employability;

                    f.      a loss of life’s enjoyments; and

                    g.      other damages allowed under Michigan law.

          ANSWER: Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations in this paragraph.

                                          COUNT I - NEGLIGENCE

        20.        The Pyrex glassware at issue in this lawsuit was designed,

 manufactured, and sold by the Defendant.

          ANSWER: Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations in this paragraph.

        21.        Upon information and belief, the date of manufacture of the Pyrex

 dish was 2014.

          ANSWER: Defendant lacks knowledge or information sufficient to form a

 belief about the truth of the allegations in this paragraph.


 {38261/2/D1337368.DOC;2}                         10
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19              PageID.139   Page 11 of 19




        22.        At all times relevant, Defendant owed a duty to Plaintiff and to the

 public in general to:

                a. properly manufacture its products;

                b. properly design its products;

                c. properly test its products; and

                d. discontinue or alter manufacturing when prior problems were

                   discovered with the manufacture and design of the product.

          ANSWER: Denied because untrue.

          23.      Defendant breached these duties by committing or omitting the

  following facts:

                  a. failing to properly manufacture its products;

                  b. failing to properly design its products;

                  c. failing to properly test its products; and

                  d. failing to discontinue or alter manufacturing when prior problems

                      were discovered with the manufacture and design of the product.

          ANSWER: Denied because untrue.

          24.      The product was not reasonably safe at the time it left the control of

 Defendant manufacturer.

          ANSWER: Denied because untrue.
 {38261/2/D1337368.DOC;2}                       11
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19          PageID.140    Page 12 of 19




          25.      At the time the product left the control of Defendant manufacturer, a

 technically feasible alternative production practice was available that would have

 prevented the harm without significantly impairing the usefulness or desirability of

 the product to users and without creating equal or greater risk of harm to others.

          ANSWER: Denied because untrue.

          26.      These breaches of duty proximately caused the damages previously

 described in this Complaint.

          ANSWER: Denied because untrue.

          27.      As a direct and proximate result of the negligence of the Defendant

 manufacturer, designer, and seller, Plaintiff has and will suffer the damages

 heretofore described.

          ANSWER: Denied because untrue.

                              COUNT II - IMPLIED WARRANTY

          28.      The Pyrex bake dish which exploded and injured Plaintiff was not fit

 for the purposes and anticipated or reasonably foreseen by the Defendant

 manufacturer when it left Defendant’s control.

          ANSWER: Denied because untrue.

          29.      As a direct and proximate result of the breach of implied warranty by

 Defendant, Plaintiff was injured as previously described.
 {38261/2/D1337368.DOC;2}                     12
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19   PageID.141   Page 13 of 19




          ANSWER: Denied because untrue.

          WHEREFORE, Defendant Corelle Brands LLC requests that this Court

 dismiss Plaintiff’s Amended Complaint with prejudice and award Defendant its

 costs and attorney fees incurred.



                                     KERR, RUSSELL AND WEBER, PLC
                                     By:    /s/ James E. DeLine
                                            James E. DeLine (P45205)
                                     Attorneys for Defendant
                                     500 Woodward Avenue, Suite 2500
                                     Detroit, MI 48226
                                     (313) 961-0200
 Dated: February 11, 2019            jdeline@kerr-russell.com




 {38261/2/D1337368.DOC;2}                  13
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19               PageID.142   Page 14 of 19




                            AFFIRMATIVE AND/OR SPECIAL DEFENSES

          In further answer to plaintiff’s amended complaint, Corelle Brands LLC

 states that all or part of plaintiff’s claims are barred by the following affirmative

 and/or special defenses:

          1.       Plaintiff has failed to state a claim upon which relief can be granted.

          2.       Plaintiff’s claims may be barred by the statute of limitations.

          3.       Plaintiff has failed to mitigate her damages.

          4.       Plaintiff’s comparative fault caused or contributed to the incident that

 allegedly occurred.

          5.       The production of the product was in accordance with the generally

 recognized and prevailing nongovernmental standards in existence at the time the

 specific unit of the product was sold or delivered to the initial purchaser or user.

          6.       The product was reasonably safe at the time it left the control of the

 manufacturer.

          7.       According to generally accepted production practices at the time the

 product left the control of the manufacturer, a practical and technically feasible

 alternative production practice was not available that would have prevented the

 harm without significantly impairing the usefulness or desirability of the product to

 users and without creating equal or greater risk of harm to others.
 {38261/2/D1337368.DOC;2}                      14
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19              PageID.143   Page 15 of 19




          8.       The product in question complied with all applicable federal or state

 statutes, standards, regulations, or specifications.

          9.       The alleged harm was caused by an inherent characteristic of the

 product that cannot be eliminated without substantially compromising the

 product’s usefulness or desirability and was or should have been recognized by a

 personal with the ordinary knowledge common to the community.

          10.      Pamphlets, booklets, labels, instructions, packaging, or other written

 warnings were provided with the product that gave notice to foreseeable users of

 the material risk of injury, death, or damage connected with the foreseeable use of

 the product or provided instructions as to the foreseeable uses, applications, or

 limitations of the product.

          11.      Plaintiff subjected herself to a material risk that was or should have

 been obvious to a reasonably prudent product user or a material risk that is or

 should be a matter of common knowledge to persons in the same or similar

 position as Plaintiff.

          12.      There was an alteration or material change in the product or

 deterioration or damage to the product caused by failure to obey routine care and

 maintenance after the product left the control of the manufacturer.

          13.      Plaintiff assumed the risk of her alleged injuries.
 {38261/2/D1337368.DOC;2}                       15
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19           PageID.144    Page 16 of 19




          14.      Defendant intends to rely upon all defenses permitted by the Michigan

 Products Liability Act, MCL 600.2945 et seq.

          15.      No act or omission on the part of defendant proximately caused the

 alleged accident, injuries or damages of which plaintiff complains.

          16.      The product may have been used in a manner that was not reasonably

 expectable.

          17.      The product may have been misused, or used (a) inconsistent with the

 specifications and standards applicable to the product, (b) contrary to a warning or

 instruction provided with the product, or (c) other than for which the product

 would be considered suitable by a reasonably prudent person in the same or similar

 circumstances.

          18.      Pamphlets, booklets, labels, instructions, packaging, or other written

 materials provided with the product may have included a valid, conspicuous, and

 enforceable waiver of all express or implied warranties of merchantability and

 express or implied warranties of fitness for a particular purpose.

          19.      Pamphlets, booklets, labels, instructions, packaging, or other written

 materials provided with the product may have included a valid, conspicuous, and

 enforceable limitation on plaintiff’s remedies and damages.


 {38261/2/D1337368.DOC;2}                     16
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19             PageID.145    Page 17 of 19




          20.      There may have been superseding, intervening and/or intentional acts

 by plaintiff and/or other persons or entities that were not foreseeable to defendant.

          21.      To the extent applicable, defendant relies on MCL 600.2946a for the

 limitation of damages for noneconomic loss.

          22.      The alleged product was destroyed or discarded by plaintiff in whole

 or in part, therefore depriving defendant of the ability to test or inspect the alleged

 product.

          23.      Defendant is entitled to a credit or set-off to the extent that plaintiff

 received any payments from any other source including without limitation

 workers’ compensation or Social Security.

          24.      Plaintiff was aware of any alleged defect or danger but nevertheless

 proceeded unreasonably to make use of the product.

          25.      Plaintiff’s alleged damages may have been proximately caused by

 unforeseeable material alterations or modifications to the product after its delivery

 to the consumer.

          26.      The condition complained of was open and obvious to the plaintiff.

          27.      Defendant reserves the right to list additional affirmative defenses as

 they become known through further investigation and discovery.


 {38261/2/D1337368.DOC;2}                      17
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19   PageID.146   Page 18 of 19




           WHEREFORE, Corelle Brands LLC requests that this Court dismiss

 plaintiff's amended complaint with prejudice and award defendant its costs and

 attorney fees incurred.



                                        Respectfully submitted,
                                        KERR, RUSSELL AND WEBER, PLC

                                        By: /s/ James E. DeLine
                                           James E. DeLine (P45205)
                                        Attorneys for Defendant
                                        500 Woodward Ave., Suite 2500
                                        Detroit MI 48226-3427
                                        (313) 961-0200
 Dated: February 11, 2019               jdeline@kerr-russell.com




 {38261/2/D1337368.DOC;2}             18
Case 2:18-cv-12529-SFC-APP ECF No. 20 filed 02/11/19       PageID.147    Page 19 of 19



                            CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2019 I electronically filed the foregoing
 Defendants Answer to Amended Complaint and Affirmative Defenses with the
 Clerk of the Court using the ECF system.



                                        KERR, RUSSELL AND WEBER, PLC

                                        By: /s/ James E. DeLine
                                           James E. DeLine (P45205)
                                        Attorneys for Defendant
                                        500 Woodward Ave., Suite 2500
                                        Detroit MI 48226-3427
                                        (313) 961-0200
                                        jdeline@kerr-russell.com
 Dated: February 11, 2019




 {38261/2/D1337368.DOC;2}                 19
